                                                                          Page 1 of 1
    Case 2:18-cr-00759-CJC Document 62 Filed 11/13/18 Page 1 of 1 Page ID #:195


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:18-CR-00759                       Recorder: CS 11/13/2018                         Date: 11/13/2018

Present: The Honorable Suzanne H. Segal, U.S. Magistrate Judge

Court Clerk: Marlene Ramirez                                   Assistant U.S. Attorney: David Ryan

 United States of America v.         Attorney Present for Defendant(s)           Language                Interpreter
 2) ROBERT BOMAN                     2) PETER C. SWARTH
       CUSTODY-PRESENT                     PANEL
       4) TYLER LAUBE                      4) JEROME J. HAIG
       CUSTODY-PRESENT                     PANEL



PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .

Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge Cormac J. Carney.
It is ordered that the following date(s) and time(s) are set:
         Jury Trial 12/18/2018 at 08:30 AM
         Pre-trial Conference 12/10/2018 at 9:00 AM
         Defendant and counsel are ordered to appear before said judge at the time and date indicated.

        Counsel are referred to the assigned judge's trial/discovery order located on the Court's website, Judges' Procedures
        and Schedules.




                                                                         First Appearance/Appointment of Counsel: 00 : 00
                                                                                                                PIA: 00 : 05
                                                                                      Initials of Deputy Clerk: MR by TRB
cc: Statistics Clerk, PSALA CJA Supv Attorney, USMLA




CR-85 (09/12)                                  CRIMINAL MINUTES - ARRAIGNMENT                                          Page 1 of 1




                                                                                                                 11/14/2018
